DETAILED ACTION
This office action is a response to a communication made on 04/25/2022.
Claims 1, 4 and 15 -16 are currently amended.
Claims 1-20 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/123611, filed on 12/18/2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 
Response to Arguments
Applicant: Applicant arguments, see remark on page 8-10, filed on 04 /25/2022, applicant argues that, “Chen does not appear to teach, or suggest, the aforementioned calendaring event notification allegedly taught by Chen including “information about at least one user account invited to the group event,” as amended claim 1 recites. Further, Chen does not appear to teach or suggest “displaying the information about the at least one user account on the display of the user terminal,” or “displaying an invitation response result from the at least one user account on the display,” as amended claim 1 also recites. These features have not been identified in Rathod either. For at least these reasons, Applicants respectfully submit a prima facie case of obviousness has not been established with respect to amended claim 1, or any claims depending therefrom.
Examiner: Applicant's arguments filed 04 /25/2022 have been fully considered but they are not persuasive. Examiner respectfully disagree. Rathod teaches information about at least one user account invited to the group event because ¶0138, teaches  enabling caller or calling party or inviter user(s) 130 and/or 140 to send real-time invitation(s) or call e.g. chat call (e.g. FIG. 220) to one or more callee or called party or invitee user(s), wherein group event invitation is called party or invite user(s), ¶0265, teaches user's account to help user identify user's number, Number 2912, wherein the number displaying is the number associated with user's ChatCall.Net account 2832, Destination 2915 e.g. 2925/2968, wherein the destination displays where calls will be routed when calls arrive to user's ChatCall.Net number, ¶0289, teaches user will first need to ensure that the contact exists within user's account.
Rathod also teaches displaying the information about the at least one user account on the display of the user terminal because Fig. 1, ¶0131, teaches Mobile devices 130/140/135/145, wherein any one of the devices would be the user terminal, ¶0265, teaches When user place calls from ChatCall.Net number to anybody, user can choose the name that will display on the receiving party's phone or device, Nickname 2910, wherein user can enter a nickname 2940 for number…user's account to help user identify user's number, Number 2912, wherein the number displaying is the number associated with user's ChatCall.Net account 2832, Destination 2915 e.g. 2925/2968, wherein the destination displays where calls will be routed when calls arrive to user's ChatCall.Net number
Rathor further teaches displaying an invitation response result from the at least one user account on the display because ¶0156, teaches when user [Yogesh Rathod] 201 selects or tap on contact [Rahul Dev Burman] 212 from list of all contacts 205 or click or touch on chat call label or button or link or option 220 for making call e.g. chat call to said selected or tapped contact [Rahul Dev Burman] 212 then user [Yogesh Rathod]201/301 is presented with screen or interface 300, wherein user is waiting for answer or invitation acceptance or call e.g. chat call acceptance or call e.g. chat call rejection from called party or parties e.g. [Rahul Dev Burman] 212/302, ¶0265, teaches user's account to help user identify user's number, Number 2912, wherein the number displaying is the number associated with user's ChatCall.Net account 2832, ¶0303, teaches  presenting (i.e. displaying) while acceptance of call by calling and/or called user(s) of one or more application(s).
Applicant: Applicant arguments, see remark on page 8-10, filed on 04 /25/2022, applicant argues that, “Recited group event participation request of claim 1, In rejecting claim 1, the Office Action appears to cite several different elements from among Rathod and Chen as teaching the recited “group event participation request”. However, Applicants respectfully submit that none of the cited portions of Rathod and Chen appear to teach or suggest the “group event participation request” recited in claim 1.
Examiner: Applicant's arguments filed 04 /25/2022 have been fully considered but they are not persuasive. Examiner respectfully disagree. [Applicant original specification, ¶0062, the group event generation request may include various information related to the group event, such as an event start time, an event end time, an event name, a user account to be invited, a call type (e.g., voice call, video call, live broadcast, and the like), a description phrase, an event type (e.g., business meeting, birthday party, and the like), an event host, choice to use participation check, choice to receive a reminder (e.g., a reminder message), and so on, and ¶0065, a group event participation request to all the users invited to the group event or to the users who have accepted the invitation message, at a time corresponding to the event start time through the instant messaging application].
 Rathod teaches group event invitation message because ¶0138, teaches enabling caller or calling party or inviter user(s) 130 and/or 140 to send real-time invitation(s) or call e.g. chat call (e.g. FIG. 220) to one or more callee or called party or invitee user(s), wherein group event invitation is called party or invite user(s). 
Rathod also teaches group event participation message  because ¶0138, teaches inviter user(s) 130 and/or 140 to send real-time invitation(s) or call e.g. chat call (e.g. FIG. 220) to one or more callee or called party or invitee user(s), ¶0289, teaches user will first need to ensure that the contact exists within user's account, ¶0303, teaches  presenting while acceptance of call by calling and/or called user(s) of one or more application(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathod (US 2018/0309801A1) in view of Chen et al. (US 2007/0168447), hereinafter “Chen”. Chen cited in applicant IDS filed 12/16/2020.

With respect to claim 1, Rathod discloses an operation method of a user terminal for participating in a group event through an instant messaging application (¶0055, i.e. communicate with one or more selective participants or members of current group call, ¶0078, i.e. In the event of starting or participating in established or initiated conference call initiating or establishing communication session or connections between or among conference call participants or members; ¶0142, i.e. an instant messaging system that can be used across mobile devices, ¶0176), the method comprising:
a group event invitation message including information about at least one user account invited to the group event through the instant messaging application (¶0138, teaches  enabling caller or calling party or inviter user(s) 130 and/or 140 to send real-time invitation(s) or call e.g. chat call (e.g. FIG. 220) to one or more callee or called party or invitee user(s), wherein group event invitation is called party or invite user(s), ¶0265, teaches user's account to help user identify user's number, Number 2912, wherein the number displaying is the number associated with user's ChatCall.Net account 2832, Destination 2915 e.g. 2925/2968, wherein the destination displays where calls will be routed when calls arrive to user's ChatCall.Net number, ¶0289, teaches user will first need to ensure that the contact exists within user's account);
receiving, by the user terminal (Fig. 1, ¶0131, i.e. Mobile devices 130/140/135/145, wherein any one of the devices would be the user terminal), a response to the invitation message from a user of the user terminal (¶0217, i.e. Calling user wait for response or answer or acceptance of chat call from one or more called user(s) or user(s) from group(s) 903);
displaying the information about the at least one user account on the display of the user terminal (Fig. 1, ¶0131, i.e. Mobile devices 130/140/135/145, wherein any one of the devices would be the user terminal, ¶0265, teaches When user place calls from ChatCall.Net number to anybody, user can choose the name that will display on the receiving party's phone or device, Nickname 2910, wherein user can enter a nickname 2940 for number…user's account to help user identify user's number, Number 2912, wherein the number displaying is the number associated with user's ChatCall.Net account 2832, Destination 2915 e.g. 2925/2968, wherein the destination displays where calls will be routed when calls arrive to user's ChatCall.Net number);
displaying an invitation response result from the at least one user account on the display (¶0156, teaches when user [Yogesh Rathod] 201 selects or tap on contact [Rahul Dev Burman] 212 from list of all contacts 205 or click or touch on chat call label or button or link or option 220 for making call e.g. chat call to said selected or tapped contact [Rahul Dev Burman] 212 then user [Yogesh Rathod]201/301 is presented with screen or interface 300, wherein user is waiting for answer or invitation acceptance or call e.g. chat call acceptance or call e.g. chat call rejection from called party or parties e.g. [Rahul Dev Burman] 212/302, ¶0265, teaches user's account to help user identify user's number, Number 2912, wherein the number displaying is the number associated with user's ChatCall.Net account 2832, ¶0303, teaches  presenting (i.e. displaying) while acceptance of call by calling and/or called user(s) of one or more application(s);
in response to the user accepting the invitation message (¶0257, i.e. wherein response of request include receive call from users who accept request),
transmitting, by the user terminal, an acceptance message through the instant messaging application (¶0075, i.e. in the event of acceptance of call initiating or establishing communication session or connections between or among calling and called user(s), ¶0097, i.e. the event of acceptance of invitation or chat call by one or more called parties, ¶0142, i.e. an instant messaging system that can be used across mobile devices);
receiving, by the user terminal, a group event participation request through the instant messaging application (¶0142, i.e. an instant messaging system that can be used across mobile devices, ¶0522, i.e. searching user to participate in selected group deal(s) and real-time forward selective group deals to contacts or contacts of contacts and confirm participations from said contact users);
in response to receiving the group event participation request (¶0522, i.e. searching user to participate in selected group deal(s) and real-time forward selective group deals to contacts or contacts of contacts and confirm participations from said contact users), displaying a call incoming screen of the instant messaging application on the display (¶0156, i.e. when user makes one or more type of call e.g. chat call to one or more users. For example when user [Yogesh Rathod] 201 selects or tap on contact [Rahul Dev Burman] 212 from list of all contacts 205 (i.e. group event participation) or click or touch on chat call label or button or link or option 220 for making call e.g. chat call to said selected or tapped contact [Rahul Dev Burman] 212 then user [Yogesh Rathod]201/301 is presented with screen or interface 300, wherein user is waiting for answer or invitation acceptance or call e.g. chat call acceptance or call e.g. chat call rejection from called party or parties e.g. [Rahul Dev Burman] 212/302).

Rathod teaches group event invitation message because ¶0138, teaches enabling caller or calling party or inviter user(s) 130 and/or 140 to send real-time invitation(s) or call e.g. chat call (e.g. FIG. 220) to one or more callee or called party or invitee user(s), wherein group event invitation is called party or invite user(s). Rathod also teaches group event participation message  because ¶0138, teaches inviter user(s) 130 and/or 140 to send real-time invitation(s) or call e.g. chat call (e.g. FIG. 220) to one or more callee or called party or invitee user(s), ¶0289, teaches user will first need to ensure that the contact exists within user's account, ¶0303, teaches  presenting while acceptance of call by calling and/or called user(s) of one or more application(s). However, Rathod remain silent on receiving, by the user terminal, a group event invitation message including information about an event start time through the instant messaging application, receiving, by the user terminal, a group event participation request through the instant messaging application at a time corresponding to the event start time.
Chen discloses receiving, by the user terminal, a group event invitation message including information about an event start time through the instant messaging application (¶0031, i.e. the user may select certain contacts (i.e. group event participation) from the user's instant messaging contact list and then select an option to schedule a chat for these contacts. The instant messaging system of the present invention may then associate the selected contacts with a calendaring event. In the calendaring event, the user is allowed to specify various properties of the chat, including the date and time of the chat, the chat subject, and what the user wants to discuss, ¶0038, i.e. The contact's instant messaging client informs the contact's calendaring system that the user wants to set up a chat meeting with the contact at a particular time, ¶0056, i.e. user selects multiple invitees to attend the chat meeting, an invitation may be sent to the contacts for a conference chat);
a group event participation request through the instant messaging application at a time corresponding to the event start time (¶0038, i.e. The contact's instant messaging client informs the contact's calendaring system that the user wants to set up a chat meeting with the contact at a particular time (i.e. a time corresponding to the event start time), see ¶0065).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rathod’s system with a group event invitation message including information about an event start time through the instant messaging application of Chen, in order to start the group call at the specific time (Chen).


With respect to claims 2 and 17, Rathod in view of Chen discloses the method according to claim 1, further comprising:
entering the group event in response to receiving, by the user terminal, an acceptance of the group event participation request from the user (Rathod, ¶0109, i.e. enable user to initiate call and enable other invitee users to join or participant in call and in the event of acceptance of call by participants present one or more types of one or more interfaces, applications).

With respect to claim 3, Rathod in view of Chen discloses the method according to claim 1, further comprising:
in response to receiving, by the user terminal, a request from the user to postpone the group event participation request (Rathod, ¶0328, i.e. After creating schedule, user can cancel (i.e. postpone) 3880 changes or update or Save Changes 3885),
receiving the group event participation request again, by the user terminal, through the instant messaging application after a first period of time elapses (Chen, ¶0031, i.e. When scheduling a calendar entry for the future chat session from within the instant messaging client, allows the user to identify and schedule the people the user wants to talk to in the chat, the user may select certain contacts (i.e. group event participation) from the user's instant messaging contact list and then select an option to schedule a chat for these contacts. ¶0033, i.e. the instant messaging system may determine the availability of the user's contact or group of contacts when scheduling the chat).

With respect to claim 4, Rathod in view of Chen discloses the method according to claim 1, wherein the receiving of the group event participation request includes receiving by the user terminal (Rathod, ¶0138, teaches inviter user(s) 130 and/or 140 to send real-time invitation(s) or call e.g. chat call (e.g. FIG. 220) to one or more callee or called party or invitee user(s), ¶0289, teaches user will first need to ensure that the contact exists within user's account, ¶0303, teaches  presenting while acceptance of call by calling and/or called user(s) of one or more application(s)), the group event participation request from an information processing system (Rathod, ¶0128, teaches a system and methods for real-time one or more types of calling based system where calling user called to one or more selected users or contacts for establishing calling type specific communication, (¶0138, teaches inviter user(s) 130 and/or 140 to send real-time invitation(s) or call e.g. chat call (e.g. FIG. 220) to one or more callee or called party or invitee user(s), ¶0289, teaches user will first need to ensure that the contact exists within user's account, ¶0303, teaches  presenting while acceptance of call by calling and/or called user(s) of one or more application(s)) , the information processing system being separate from the user terminal (Rathod, See Fig. 1, ¶0130, teaches chat call based system and mobile device as user terminal which are separate). 

With respect to claim 5, Rathod in view of Chen discloses the method according to claim 1, further comprising: registering a schedule for the group event in a calendar application based on the information about the event start time (Chen, ¶0031, i.e. When scheduling a calendar entry for the future chat session from within the instant messaging client, allows the user to identify and schedule the people the user wants to talk to in the chat, the user may select certain contacts (i.e. group event participation) from the user's instant messaging contact list and then select an option to schedule a chat for these contacts, ¶0057, i.e. contacts listed (i.e. registered) in required invitee field 614 may receive a conference chat, see ¶0055).

With respect to claims 6 and 20, Rathod in view of Chen discloses the method according to claim 1, further comprising:
receiving a reminder message for the group event through the instant messaging application a first period of time before the event start time (Rathod, ¶0175, i.e. remind user within particular period of time 425, ¶0194, i.e. Reminders 753 enabling user to remind call e.g. chat call to one or more contacts. .

With respect to claim 7, Rathod in view of Chen discloses the method according to claim 2, further comprising:
receiving at least one of captured data or recorded data of the group event through the instant messaging application (Rathod, ¶0176, i.e. share one or more types of media 560 including captured or recorded or searched or matched or selected photo, video, file, links, documents, images, audio, voice, presentation, forms, applications, user controls or objects, interfaces… ¶00225, i.e. receive MMS 560 including one or more captured or selected photos, recorded or selected videos).

With respect to claims 8 and 18, Rathod in view of Chen discloses the method according to claim 2, wherein the invitation message further includes information about a host of the group event (Rathod, ¶0157, i.e. when user use user's mobile device or application to host a conference call), and
wherein the method further comprises:
displaying a plurality of video call screens on a display of the user terminal based on the information about the host (Rathod, ¶0155, i.e. provided with one or more or one or more selected contacts and/or group(s) of contacts 205 including making one or more types of call e.g. chat call(s) 220 or 263, general phone call 265, VOIP or voice or video call 265, ¶0217, i.e. chat call conversation is display to all chat call participants 1215, 1315 & 1415. Each chat call participants can view send or receive messages or shared contents at chat interface 1220, 1320 & 1420).

With respect to claim 9, Rathod in view of Chen discloses the method according to claim 8, wherein the displaying the plurality of video call screens on the display of the user terminal based on the information about the host comprises:
displaying a video call screen of the host in a center of the display (Rathod, ¶0265, i.e. the number displaying is the number associated with user's ChatCall.Net account 2832, Destination 2915 e.g. 2925/2968, wherein the destination displays where calls will be routed when calls arrive to user's ChatCall.Net number);  and
displaying video call screens of other participants of the group event excluding the host on a periphery of the display (Rathod, ¶0156, i.e. when user makes one or more type of call e.g. chat call to one or more users. For example when user [Yogesh Rathod] 201 selects or tap on contact [Rahul Dev Burman] 212 from list of all contacts 205 or click or touch on chat call label or button or link or option 220 for making call e.g. chat call to said selected or tapped contact [Rahul Dev Burman] 212 then user [Yogesh Rathod]201/301 is presented with screen or interface 300).

With respect to claims 10 and 19, Rathod in view of Chen discloses the method according to claim 8, wherein the displaying the plurality of video call screens on the display of the user terminal based on the information about the host comprises:
displaying a video call screen of the host and video call screens of other participants of the group event such that video call screen of the host is larger, on the display of the user terminal, than the video call screens of each of the other participants (Rathod, ¶0156, i.e. when user makes one or more type of call e.g. chat call to one or more users. For example when user [Yogesh Rathod] 201 selects or tap on contact [Rahul Dev Burman] 212 from list of all contacts 205 or click or touch on chat call label or button or link or option 220 for making call e.g. chat call to said selected or tapped contact [Rahul Dev Burman] 212 then user [Yogesh Rathod]201/301 is presented with screen or interface 300).

With respect to claim 11, Rathod in view of Chen discloses the method according to claim 2, wherein the invitation message further includes information about an event type (Rathod, ¶0120, i.e. enabling one or more type of calling management for enterprise users including one or more types of inbound or outbound campaigns of one or more clients or departments, ¶0255, i.e. Category and present label(s) e.g. “Y-Birthday” 2701, wherein event type will be birthday, ¶0264, i.e. use of call including for business or personal purpose, wherein event type will be business meeting), and
wherein the method further comprises:
applying at least one of a visual effect or a sound effect to the group event based on the information about the event type (Rathod, ¶0184, i.e. enable to set settings related to one or more types of calls related various Notification Settings 761 including conversation tones i.e. play sound or vibration or ring tone for incoming and outgoing messages or shared contents).

With respect to claim 12, Rathod in view of Chen discloses the method according to claim 2,
wherein the invitation message further includes information about an event type (Rathod, ¶0120, ¶0255 and ¶0264), and
wherein the method further comprises:
providing an additional function within the group event based on the information about the event type (Rathod, ¶0565, i.e. provided and/or other additional functionality may be available, see ¶0120 and ¶0255).

With respect to claim 13, Rathod in view of Chen discloses the method according to claim 1, further comprising:
receiving a modified group event invitation message including information about a modified event start time through the instant messaging application (Rathod, ¶0327, i.e. user can select the Schedules 2825 option from the navigation bar or main menu 2801 for adding or editing Schedules. FIG. 38 illustrates exemplary Graphical User Interface (GUI) for managing one or more Schedules. Schedules allow user to set user's availability, business hours or custom action hours. Schedules are used when assigning actions to numbers, see ¶0138).

With respect to claim 14, Rathod in view of Chen discloses a non-transitory computer-readable recording medium storing computer-executable instructions that, when executed by at least one processor, cause the at least one processor to perform the method according to claim 1 (Rathod, see ¶0557-¶0558).

With respect to claim 15, Rathod discloses an operation method of a user terminal for generating a group event through an instant messaging application, the method comprising:
receiving, by the user terminal, information about an invited user account and information about an event start time from a user (¶0128, i.e. chat call within particular period of time (i.e. event start time) or accept call e.g. chat call during ringing of device or application then calling and called party or user is presented with one or more types of one or more interfaces, applications, ¶0138, i.e. enabling caller or calling party (i.e. group event) or inviter user(s) 130 and/or 140 to send real-time invitation(s), ¶0141-¶0142, i.e. . a user is registered and his or her account is activated …The user may then begin sending and receiving call requests ... ¶0142, i.e. an instant messaging system that can be used across mobile devices);
transmitting, by the user terminal, a group event generation request including the information about the invited user account and the information about the event start time through the instant messaging application (¶0075, i.e. in the event of acceptance of call initiating or establishing communication session or connections between or among calling and called user(s),  ¶0097, i.e. the event of acceptance of invitation or chat call by one or more called parties, ¶0141-¶0142, i.e. . a user is registered and his or her account is activated …The user may then begin sending and receiving call requests ... ¶0142, i.e. an instant messaging system that can be used across mobile devices);
receiving an invitation response result of the invited user account through the instant messaging application (¶0142, i.e. an instant messaging system that can be used across mobile devices, ¶0257, i.e. wherein response of request include receive call from users who accept request, ¶0265, teaches When user place calls from ChatCall.Net number to anybody, user can choose the name that will display on the receiving party's phone or device, Nickname 2910, wherein user can enter a nickname 2940 for number…user's account to help user identify user's number, Number 2912, wherein the number displaying is the number associated with user's ChatCall.Net account 2832, Destination 2915 e.g. 2925/2968, wherein the destination displays where calls will be routed when calls arrive to user's ChatCall.Net number, ¶0303, teaches  presenting while acceptance of call by calling and/or called user(s) of one or more application(s));
displaying the invitation response result of the invited user account on the display of the user terminal (¶0156, teaches when user [Yogesh Rathod] 201 selects or tap on contact [Rahul Dev Burman] 212 from list of all contacts 205 or click or touch on chat call label or button or link or option 220 for making call e.g. chat call to said selected or tapped contact [Rahul Dev Burman] 212 then user [Yogesh Rathod]201/301 is presented with screen or interface 300, wherein user is waiting for answer or invitation acceptance or call e.g. chat call acceptance or call e.g. chat call rejection from called party or parties e.g. [Rahul Dev Burman] 212/302, ¶0265, teaches user's account to help user identify user's number, Number 2912, wherein the number displaying is the number associated with user's ChatCall.Net account 2832, ¶0303, teaches  presenting (i.e. displaying) while acceptance of call by calling and/or called user(s) of one or more application(s));
receiving, by the user terminal, a group event participation request through the instant messaging application at a time corresponding to the event start time (¶0128, i.e. chat call within particular period of time (i.e. event start time) or accept call e.g. chat call during ringing of device or application then calling and called party or user is presented with one or more types of one or more interfaces, applications, ¶0142, i.e. real time call based system e.g. chat call's application or service's messenger service provides chat calling or calling for requesting chat with called users and an instant messaging system that can be used across mobile devices).

However, Rathod remain silent on transmitting, by the user terminal, a group event generation request including the information about the invited user account and the information about the event start time through the instant messaging application, receiving, by the user terminal, a group event participation request through the instant messaging application at a time corresponding to the event start time.
Chen discloses transmitting, by the user terminal, a group event generation request including the information about the invited user account and the information about the event start time through the instant messaging application ((¶0031, i.e. the user may select certain contacts (i.e. group event participation) from the user's instant messaging contact list and then select an option to schedule a chat for these contacts. The instant messaging system of the present invention may then associate the selected contacts with a calendaring event. In the calendaring event, the user is allowed to specify various properties of the chat, including the date and time of the chat, the chat subject, and what the user wants to discuss, ¶0038, i.e. The contact's instant messaging client informs the contact's calendaring system that the user wants to set up a chat meeting with the contact at a particular time, ¶0056, i.e. user selects multiple invitees to attend the chat meeting, an invitation may be sent to the contacts for a conference chat);
receiving, by the user terminal, a group event participation request through the instant messaging application at a time corresponding to the event start time (¶0038, i.e. The contact's instant messaging client informs the contact's calendaring system that the user wants to set up a chat meeting with the contact at a particular time (i.e. a time corresponding to the event start time), see ¶0065).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rathod’s system with a group event invitation message including information about an event start time through the instant messaging application of Chen, in order to start the group call at the specific time (Chen).

With respect to claim 16, Rathod in view of Chen discloses the method according to claim 15, further comprising:
receiving, by the user terminal, information about a modified event start time from the user (Chen, ¶0031, i.e. When scheduling a calendar entry for the future chat session from within the instant messaging client, allows the user to identify and schedule the people the user wants to talk to in the chat, the user may select certain contacts (i.e. group event participation) from the user's instant messaging contact list and then select an option to schedule a chat for these contacts. ¶0033, i.e. the instant messaging system may determine the availability of the user's contact or group of contacts when scheduling the chat. Upon receiving an invite to a chat, the contact may confirm or modify the scheduled chat properties, similar to how it is performed in existing calendaring systems); and
transmitting the information about the modified event start time through the instant messaging application (Rathod, ¶0327-¶0328, i.e. User can set or select to use the default time zone 3875 for user's schedule. The time zone applied will affect how user's calls are applied using this schedule. If default time zone does not appear correct, modifications can be made within the System Settings, ¶0301).


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                         
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458